Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 12, 2017                                                                                          Stephen J. Markman,
                                                                                                                   Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  154442(138)                                                                                               David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                               Joan L. Larsen
                                                                                                            Kurtis T. Wilder,
  ALI BAZZI,                                                                                                            Justices
                  Plaintiff-Appellant,
  and
  GENEX PHYSICAL THERAPY, INC. and
  ELITE CHIROPRACTIC CENTER, PC,
            Intervening Plaintiffs-Appellants,
  and
  TRANSMEDIC, LLC,
          Intervening Plaintiff-Appellee,
                                                                      SC: 154442
  v                                                                   COA: 320518
                                                                      Wayne CC: 13-000659-NF
  SENTINEL INSURANCE COMPANY,
            Defendant/Third-Party
            Plaintiff-Appellee,
  and
  CITIZENS INSURANCE COMPANY,
             Defendant-Appellee,
  and
  HALA BAYDOUN BAZZI and
  MARIAM BAZZI,
             Third-Party Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant Ali Bazzi and
  intervening plaintiffs-appellants Genex Physical Therapy, Inc., and Elite Chiropractic
  Center, PC, to extend the time for filing their brief on appeal is GRANTED. The brief
  will be accepted for filing if submitted on or before August 9, 2017.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     July 12, 2017
                                                                                 Clerk